[Cite as Hart v. State, 127 Ohio St. 3d 72, 2010-Ohio-4985.]




              HART, APPELLANT, v. THE STATE OF OHIO, APPELLEE.
            [Cite as Hart v. State, 127 Ohio St. 3d 72, 2010-Ohio-4985.]
Discretionary appeal accepted on Proposition of Law No. III, judgment of the
        court of appeals reversed in part on the authority of State v. Bodyke, and
        cause remanded to the trial court for further proceedings consistent with
        State v. Bodyke.
(No. 2010-1258 — Submitted September 28, 2010 — Decided October 19, 2010.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-090029.
                                   __________________
        {¶ 1} The discretionary appeal is accepted on Proposition of Law No. III.
        {¶ 2} The judgment of the court of appeals is reversed as to that portion
of the judgment that rejected a constitutional challenge to the Adam Walsh Act on
separation-of-powers grounds on the authority of State v. Bodyke, 126 Ohio St. 3d
266, 2010-Ohio-2424, 933 N.E.2d 753, and the cause is remanded to the trial
court for further proceedings, if any, necessitated by State v. Bodyke.
        BROWN,       C.J.,   and    PFEIFER,     LUNDBERG     STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
        Dinsmore & Shohl, L.L.P., Michael J. Newman, Christopher R.
McDowell, and Kurt R. Hunt, for appellant.
        Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E.
Adams, Assistant Prosecuting Attorney, for appellee.
                               ______________________